Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 03/18/21 has been received and entered. Application No. 16/667,470 of which claims 1-16 are pending in the application, all of which are ready for examination by the examiner.  

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
Applicant’s response, filed on 03/18/21, with respect to double patenting rejections of claims 1-16 are maintained based on the Applicant’s response.  
This action is made final in view of the new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-16 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,467,005 in view of claims being not patentably distinct from each other because claims 1-16 of the instant application substantially recite the limitations of claims 1-16 of U.S. Patent No. 10,467,005 which is the distributed processing system having multiple processing nodes that include alive and dead nodes for collecting an object from alive nodes. 

Instant Application 
1. In a distributed processing system having multiple processing nodes including alive nodes and dead nodes, a method for collecting an object from the alive nodes, the method comprising: maintaining a separate count value for each of remote nodes at which the object is remotely-referenced; collecting the object for garbage collection when the separate count value for all of the
remotes nodes is zero; and adding at least one per node sending counter responsive to a remote reference of the object being sent from a first remote node to a particular one of the remote nodes, the at least one per node sending counter added at the first remote node to count a number of remote-references of the object being sent to a same node of the remote nodes.















2. The method of claim 1, further comprising asynchronously circulating a
notification that the remote-reference to the object is being sent to the particular one of the remote nodes using a node path formed as follows: from the first remote node to the particular one of the remote nodes to a home node to the first remote node.

3. The method of claim 1, further comprising updating a sending remote-reference count value when a remote-reference to the object is sent from a first remote node to a second remote node by:
incrementing, by the first remote node, the sending remote-reference count value for the second remote node before sending the remote-reference; providing, by the second remote node responsive to receiving the remote-reference, a notification to a home node of the object;
responsive to receiving the notification, incrementing the sending remote-reference count value for the second remote node and providing a further notification to the first remote node, by
the home node; and upon receiving the further notification, decrementing, by the first remote node, the sending remote-reference count value for the second remote node.

4. The method of claim 3, further comprising: suppressing the collection of the object when the sending remote-reference count value therefor at any of the remote nodes is non-zero; and clearing the sending remote-reference count value for the second remote node when the second remote node is dead.


5. The method of claim 1, further comprising adding a plurality of sending counters to a sending one of the multiple processing nodes, each of the sending counters for counting a number of remote references to the object that are sent to a respective one of a plurality of receiving ones of the multiple processing nodes.

6. The method of claim 1, further comprising setting a strong reference to the object in the distributed processing system to suppress local collection of the object.


7. The method of claim 6, further comprising controlling the strong reference to the object using an array structure constructed for the object that maintains a number of remote references
to the object from each of the multiple processing nodes.

8. The method of claim 6, wherein a respective different array is constructed and a respective strong reference is set, for each of a plurality of objects in the distributed processing system.


9. A computer program product for a method for collecting an object in a distributed processing system having multiple processing nodes including alive nodes and dead nodes, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: maintaining a separate count value for each of remote nodes at which the object is remoteIy-referenced; collecting the object for garbage collection when the separate count value for all of the remotes nodes is zero; and adding at least one per node sending counter responsive to a remote reference of the object being sent from a first remote node to a particular one of the remote nodes, the at least one per node sending counter added at the first remote node to count a number of remote-references of the object being sent to a same node of the remote nodes.















10. The computer program product of claim 9, further comprising asynchronously circulating a notification that the remote-reference to the object is being sent to the particular one of the remote nodes using a node path formed as follows: from the first remote node to the particular one of the remote nodes to a home node to the first remote node.


11. The computer program product of claim 9, further comprising updating a sending remote-reference count value when a remote-reference to the object is sent from a first remote node to a second remote node by: incrementing, by the first remote node, the sending remote-reference count value for the second remote node before sending the remote-reference; providing, by the second remote node responsive to receiving the remote-reference, a notification to a home node of the object; responsive to receiving the notification, incrementing the sending remote-reference count
value for the second remote node and providing a further notification to the first remote node, by the home node; and
upon receiving the further notification, decrementing, by the first remote node, the sending remote-reference count value for the second remote node.

12. The computer program product of claim 11, further comprising: suppressing the collection of the object when the sending remote-reference count value therefor at any of the remote nodes is non-zero; and clearing the sending remote-reference count value for the second remote node when the second remote node is dead.


13. The computer program product of claim 9, further comprising adding a plurality of sending counters to a sending one of the multiple processing nodes, each of the sending counters for counting a number of remote references to the object that are sent to a respective
one of a plurality of receiving ones of the multiple processing nodes.

14. The computer program product of claim 9, further comprising setting a strong reference to the object in the distributed processing system to suppress local collection of the object.


15. The computer program product of claim 14, further comprising controlling the strong reference to the object using an array structure constructed for the object that maintains a number of remote-references to the object from each of the multiple processing nodes.


16. The computer program product of claim 14, wherein a respective different array is constructed and a respective strong reference is set, for each of a plurality of objects in the distributed processing system.
Patent U.S. 10,467,005
1.  In a distributed processing system having multiple processing nodes 
including alive nodes and dead nodes, a method for collecting an object from 
the alive nodes, the method comprising: maintaining a separate count value for 
each of remote nodes at which the object is remotely-referenced;  suppressing a 
collection of the object when the separate count value for any of the remote 
nodes is non-zero;  clearing the separate count value for a given one of the 
remote nodes when the given one of the remote nodes is dead;  and collecting 
the object for garbage collection when the separate count value for all of the 
remotes nodes is zero, wherein the method further comprises adding at least one per node sending counter responsive to a remote reference of the object being 
sent from a first remote node to a particular one of the remote nodes, the at 
least one per node sending counter added at the first remote node to count a 
number of remote-references of the object being sent to the particular one of 
the remote nodes;  and updating a sending remote-reference count value when a remote-reference to the object is sent from a first remote node to a second 
remote node by incrementing, by the first remote node, the sending remote-reference count value for the second remote node before sending the 
remote-reference. 
 
    2.  The method of claim 1, further comprising asynchronously circulating a 
notification that the remote-reference to the object is being sent to the 
particular one of the remote nodes using a node path formed as follows: from 
the first remote node to the particular one of the remote nodes to a home node 
to the first remote node. 
 

3.  The method of claim 1, further comprising providing, by the second 
remote node responsive to receiving the remote-reference, a notification to a 
home node of the object;  responsive to receiving the notification, incrementing the sending remote-reference count value for the second remote node and providing a further notification to the first remote node, by the home node;  and upon receiving the further notification, decrementing, by the first remote node, the sending remote-reference count value for the second remote node. 
 
 







4.  The method of claim 3, further comprising: suppressing the collection 
of the object when the sending remote-reference count value therefor at any of 
the remote nodes is non-zero;  and clearing the sending remote-reference count value for the second remote node when the second remote node is dead. 
 

 5.  The method of claim 1, further comprising adding a plurality of sending 
counters to a sending one of the multiple processing nodes, each of the sending 
counters for counting a number of remote references to the object that are sent 
to a respective one of a plurality of receiving ones of the multiple processing 
nodes. 
 
setting a strong reference to 
the object in the distributed processing system to suppress local collection of 
the object. 
 
 
7.  The method of claim 6, further comprising controlling the strong 
reference to the object using an array structure constructed for the object 
that maintains a number of remote-references to the object from each of the 
multiple processing nodes. 
 
    8.  The method of claim 6, wherein a respective different array is constructed and a respective strong reference is set, for each of a plurality of objects in the distributed processing system. 
 
 
9.  A computer program product for a method for collecting an object in a 
distributed processing system having multiple processing nodes including alive 
nodes and dead nodes, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: maintaining a separate count value for each of remote nodes at which the object is remotely-referenced;  suppressing a collection of the object when the separate count value for any of the remote nodes is non-zero; clearing the separate count value for a given one of the remote nodes when the given one of the remote nodes is dead;  and collecting the object for garbage collection when the separate count value for all of the remotes nodes is zero, wherein the method further comprises adding at least one per node sending counter responsive to a remote reference of the object being sent from a first remote node to a particular one of the remote nodes, the at least one per node sending counter added at the first remote node to count a number of remote-references of the object being sent to the particular one of the remote nodes;  and updating a sending remote-reference count value when a remote-reference to the object is sent from a first remote node to a second remote node by incrementing, by the first remote node, the sending remote-reference count value for the second remote node before sending the remote-reference. 
 
    10.  The computer program product of claim 9, further comprising asynchronously circulating a notification that the remote-reference to the 
object is being sent to the particular one of the remote nodes using a node 
path formed as follows: from the first remote node to the particular one of the 
remote nodes to a home node to the first remote node. 
 
 11.  The computer program product of claim 9, further comprising providing, 
by the second remote node responsive to receiving the remote-reference, a 
notification to a home node of the object;  responsive to receiving the 
notification, incrementing the sending remote-reference count value for the 
second remote node and providing a further notification to the first remote 
node, by the home node;  and upon receiving the further notification, 
decrementing, by the first remote node, the sending remote-reference count 
value for the second remote node. 
 
 








12.  The computer program product of claim 11, further comprising: 
suppressing the collection of the object when the sending remote-reference 
count value therefor at any of the remote nodes is non-zero;  and clearing the 
sending remote-reference count value for the second remote node when the second remote node is dead. 
 
  
13.  The computer program product of claim 9, further comprising adding a 
plurality of sending counters to a sending one of the multiple processing 
nodes, each of the sending counters for counting a number of remote references 
to the object that are sent to a respective one of a plurality of receiving ones of the multiple processing nodes. 
 
    14.  The computer program product of claim 9, further comprising setting a 
strong reference to the object in the distributed processing system to suppress local collection of the object. 
 

 15.  The computer program product of claim 14, further comprising 
controlling the strong reference to the object using an array structure 
constructed for the object that maintains a number of remote-references to the 
object from each of the multiple processing nodes. 
 
wherein a respective different array is constructed and a respective strong reference is set, for each of a plurality of objects in the distributed processing system.



Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application substantially recite the limitations of claims 1-16 of U.S. Patent No. 10,467,005 which is the distributed processing system having multiple processing nodes that include alive and dead nodes for collecting an object from alive nodes. Therefore, it would have been obvious to one of ordinary skill in the art of garbage collection before the effective filing data of the claimed invention to incorporate a process of collecting objects from nodes from the independent claims of U.S. Patent No. 10,467,005. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (U.S. Patent 6,138,251; hereinafter “Murphy”) in view of Schelvis (U.S. Patent 5,241,673) and further in view of Tucker et al. (U.S. Patent 5,808,911; hereinafter “Tucker”).
	
As per claims 1 and 9, Murphy discloses in a distributed processing system having multiple processing nodes including alive nodes and dead nodes, a method for collecting an object from the alive nodes, the method comprising:
maintaining a separate count value for each of remote nodes at which the object is remotely-referenced; (See col. 1, ll 32-42, wherein reference counting is disclosed, also See col. 2, ll 45-47, wherein tracking of remote references to an object is disclosed, also See col. 4, ll 26-36, wherein method of keeping track of references to the object by remote nodes and managing of objects based on counts is disclosed; as taught by Murphy.)
adding at least one per node sending counter responsive to a remote reference of the object being sent from a first remote node to a particular one of the remote nodes, the at least one per node sending counter added at the first remote node to count a number of remote-references of the object being sent to a node of the remote nodes. (See col. 3, ll 8-16, wherein method of transmitting messages between nodes in which "the reference counting mechanism of the present invention utilizes a messaging protocol to accurately track the remote nodes that can reference a particular object. The messaging protocol is initiated by a node exporting an object reference to another node. One or more asynchronous messages are transmitted between the nodes involved in the transmission. The messages are used to ensure that the associated server node's foreign reference count accurately tracks the nodes referencing the exported object” is disclosed; as taught by Murphy.)
However, Murphy fails to disclose collecting the object for garbage collection when the separate count value for all of the remotes nodes is zero. 
On the other hand, Schelvis teaches collecting the object for garbage collection when the separate count value for all of the remotes nodes is zero. (See col. 10, ll 45-46 and 53-57, wherein garbage collection is disclosed, also See col. 20, ll 17-25, wherein method of removing identifiers in which “a reference value is derived. This reference value is derived by removing all the identifiers with a value less than that of the value of the identifier of the present node” is disclosed, also See col. 21, ll 5-9, wherein method of determining whether to remove an identifier is disclosed, also See col. 25, ll 44-50, wherein method of removing objects as dead objects is disclosed; as taught by Schelvis.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Schelvis teachings in the Murphy system. Skilled artisan would have been motivated to incorporate system of garbage collecting unused memory space by represented by assigning values of node identifiers taught by Schelvis in the Murphy system for incorporating a method for reliable remote object reference management.  In addition, both of the references (Murphy and Schelvis) teach features that are directed to 
However, the combination of Murphy and Schelvis fails to disclose sending counter added at the first remote node to count a number of remote-references of the object being sent to a same node of the remote nodes.
On the other hand, Tucker teaches sending counter added at the first remote node to count a number of remote-references of the object being sent to a same node of the remote nodes. (See col. 3, ll 5-53, wherein transmitting system-wide identifier in a remote object in which “thread 125 references an object 138 that resides in a domain 114 in remote node 102b. Object 138 is represented in referencing domain 108 as file descriptor fd3 which is mapped into a system-wide identifier… The system-wide identifier is transmitted in a remote object invocation request to the appropriate remote node 102b… thread 125 can reference an object 135 within the kernel domain 110… A kernel object can be invoked by a thread within its domain, by a thread in a different domain within the same node, or by a thread in a different domain in another node…” is disclosed, also See Figs 2 and 5C, col. 6, ll 1-36 and ll 48-58, wherein reference counting mechanisms and tracking exported object references within the same node is disclosed; as taught by Tucker.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Tucker teachings in the combination of Murphy and Schelvis system. Skilled artisan would have been motivated to incorporate system for managing remote object 

As per claims 2 and 10, the combination of Murphy, Schelvis, and Tucker further discloses asynchronously circulating a notification that the remote-reference to the object is being sent to the particular one of the remote nodes using a node path formed as follows: from the first remote node to the particular one of the remote nodes to a home node to the first remote node. (See col. 1, ll 36-42, wherein “the reference counting mechanism utilizes an asynchronous messaging protocol and two counting mechanisms to efficiently track the various references to an object within the distributed system” is disclosed, also See col. 3, ll 8-16, wherein method of transmitting messages between nodes in which "…one or more asynchronous messages are transmitted between the nodes involved in the transmission. The messages are used to ensure that the associated server node's foreign reference count accurately tracks the nodes referencing the exported object” is disclosed; as taught by Murphy.)

claims 3 and 11, the combination of Murphy, Schelvis, and Tucker further discloses updating a sending remote-reference count value when a remote-reference to the object is sent from a first remote node to a second remote node by: incrementing, by the first remote node, the sending remote-reference count value for the second remote node before sending the remote-reference; (See Figs. 2A-2B, col. 5, ll 41-50, wherein methods of incrementing foreign reference count and exporting object reference count are disclosed; as taught by Murphy.)
providing, by the second remote node responsive to receiving the remote-reference, a notification to a home node of the object; (See col. 4, ll 26-36, wherein method of keeping track of references to the object by remote nodes and managing of objects based on counts is disclosed, also See col. 5, ll 7-21, wherein method of collecting and transmitting of messages of nodes; as taught by Murphy.)
responsive to receiving the notification, incrementing the sending remote-reference count value for the second remote node and providing a further notification to the first remote node, by the home node; (See Fig. 3A, wherein method of notifying each alive node of new generating count is disclosed, also See col. 4, ll 42-65, wherein method of managing and tracking additional data is disclosed, also See col. 5, ll 7-21, wherein method of collecting and transmitting of messages of nodes; as taught by Murphy.)
and upon receiving the further notification, decrementing, by the first remote node, the sending remote-reference count value for the second remote node. (See col. 5, ll 60-67 and col. 6, ll 1-26, wherein method of decrementing foreign reference count for an object is disclosed; as taught by Murphy.)

As per claims 4 and 12, the combination of Murphy and Tucker further discloses suppressing the collection of the object when the sending remote-reference count value therefor at any of the remote nodes is non-zero; (See col. 4, ll 26-36, wherein method of keeping track of references to the object by remote nodes and managing of objects based on counts is disclosed, also See col. 5, ll 7-21, wherein method of collecting and transmitting of messages of nodes; as taught by Murphy.)
However, the combination of Murphy and Tucker fails to disclose clearing the sending remote-reference count value for the second remote node when the second remote node is dead. 
On the other hand, Schelvis teaches clearing the sending remote-reference count value for the second remote node when the second remote node is dead. (See col. 20, ll 17-25, wherein method of removing identifiers in which “a reference value is derived. This reference value is derived by removing all the identifiers with a value less than that of the value of the identifier of the present node” is disclosed, also See col. 21, ll 5-9, wherein method of determining whether to remove an identifier is disclosed, also See col. 25, ll 44-50, wherein method of removing objects as dead objects is disclosed; as taught by Schelvis.)
See claims 1 and 9 for motivation above.

claims 5 and 13, the combination of Murphy, Schelvis, and Tucker further discloses adding a plurality of sending counters to a sending one of the multiple processing nodes, each of the sending counters for counting a number of remote references to the object that are sent to a respective one of a plurality of receiving ones of the multiple processing nodes. (See col. 3, ll 8-16, wherein method of transmitting messages between nodes in which "the reference counting mechanism of the present invention utilizes a messaging protocol to accurately track the remote nodes that can reference a particular object. The messaging protocol is initiated by a node exporting an object reference to another node. One or more asynchronous messages are transmitted between the nodes involved in the transmission. The messages are used to ensure that the associated server node's foreign reference count accurately tracks the nodes referencing the exported object” is disclosed; as taught by Murphy.)

As per claims 6 and 14, the combination of Murphy, Schelvis, and Tucker further discloses setting a strong reference to the object in the distributed processing system to suppress local collection of the object. (See Fig. 1, col. 5, ll 3-6, wherein a global xdoor identifier (analogous to a strong reference) is disclosed; as taught by Murphy.)

As per claims 7 and 15, the combination of Murphy, Schelvis, and Tucker further discloses controlling the strong reference to the object using an array structure constructed for the object that maintains a number of remote-references to the object  (See Fig. 1, col. 5, ll 3-6, wherein a global xdoor identifier (analogous to a strong reference) is disclosed; as taught by Murphy.)

As per claims 8 and 16, the combination of Murphy, Schelvis, and Tucker further discloses wherein a respective different array is constructed and a respective strong reference is set, for each of a plurality of objects in the distributed processing system. (See Fig. 1, col. 5, ll 3-6, wherein a global xdoor identifier (analogous to a strong reference) is disclosed; as taught by Murphy.)





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Hayes et al. (U.S. Patent 9,021,297) discloses redundant, fault-tolerant, distributed remote procedure call cache in a storage system.
2) Teodorescu et al. (U.S. PGPub 2016/0335319) discloses dynamic join processing using real time merged notification listener.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153